AMENDMENT # 1 ePlus inc., a Delaware corporation, and Steven Mencarini (the “Executive”)(collectively, “the Parties”) have previously entered into an Employment Agreement (“the Agreement”), effective September 1, 2008.The Parties hereby agree to this Amendment # 1 (“Amendment # 1”). Modification of Employment Term Paragraph 2(b) of the Agreement shall be replaced in its entirety with the following: (b) “Employment Term” shall be the period from September 1, 2008 through and including October 31, 2009. No other provision of the Agreement is affected by this Amendment # 1. ePlus inc. Executive By: /s/ Philllip G. Norton By: /s/ Steven Mencarini Phillip G. Norton Steven Mencarini Chief Executive Officer Senior Vice President Date:August 27, 2009 Date: August 27, 2009
